Citation Nr: 1100861	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  05-13 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1981 to February 1988 
and in the United States Army Reserves thereafter until April 
2002.

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  
The RO in Baltimore, Maryland certified these claims to the Board 
for appellate review.

The Veteran testified in support of these claims at a hearing 
held before the undersigned Veterans Law Judge in January 2008.  

This case was previously before the Board in March 2008 and June 
2010, wherein it was remanded for additional development and due 
process considerations.  The case was returned to the Board for 
appellate consideration.   


FINDINGS OF FACT

1.  There is no competent medical evidence of record indicating 
that the Veteran has right ear hearing loss disability according 
to VA standards, which is causally or etiologically related to 
his service in the military.

2.  There is persuasive medical evidence of record causally 
relating the Veteran's tinnitus to his military service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.301, 3.303, 3.304, 3.307, 3.309 (2010).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) 
(2010).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in June 2003, August 2003 
and March 2008, from the agency of original jurisdiction (AOJ) to 
the appellant.  These letters explained the evidence necessary to 
substantiate the Veteran's claims of entitlement to service 
connection, as well as the legal criteria for entitlement to such 
benefits.  The letters also informed him of his and VA's 
respective duties for obtaining evidence.  

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided after the issuance of an 
initial, appropriate VCAA notice.  Although the notice elements 
required by Dingess/Hartman were provided to the appellant after 
the initial adjudication, the case was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  As such, 
there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the Board notes that portions 
of the Veteran's service treatment records and service personnel 
records are not available, despite attempts by the RO to obtain 
this evidence.  According to correspondence associated with the 
Veteran's claims file, repeated attempts to locate the relevant 
service medical and personnel records have proven futile, and no 
additional records were found or are to be had.  When, as here, 
at least a portion of the service records cannot be located, 
through no fault of the Veteran, VA has a "heightened" 
obligation to more fully discuss the reasons and bases for its 
decision and to carefully consider applying the benefit-of-the-
doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  

Nevertheless, the claims file contains the Veteran's available 
service treatment records and reports of private post-service 
treatment and examination, as well as confirmation of his dates 
of active service and active duty for training.  Additionally, 
the claims file contains the Veteran's own statements in support 
of his claims.  The Board has carefully reviewed such statements 
and concludes that he has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record for the time period at issue but has found nothing to 
suggest that there is any outstanding evidence with respect to 
the Veteran's claims.  

The record shows that the Veteran has been examined by VA in 
connection with his claims.  The Board has reviewed the 
examination report, and finds that it is adequate for the purpose 
of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant records 
that have not yet been obtained.

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Hearing Loss 

Sensorineural hearing loss, as an organic disease of the nervous 
system, will be presumed to have been incurred in, or aggravated 
by, active service if manifested to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.

The threshold for normal hearing is from 0 to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss. 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993). The determination 
of whether the Veteran has a service-connectable hearing loss is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a "disability" when the threshold level 
in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 
40 decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent. 38 C.F.R. § 3.385.

Analysis

Right Ear Hearing Loss

Based on the evidence of record, the Board finds that there is a 
preponderance of evidence against the Veteran's claim of 
entitlement to service connection for right ear hearing loss, so 
this claim must be denied.  38 C.F.R. § 3.102.  

The Veteran's available service medical records do not show that 
the Veteran complained of or was treated for right ear hearing 
loss during his military service.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").  Additionally, there 
is no objective evidence of continuance of symptomatology during 
the years following the Veteran's discharge from service.  See 
Savage, supra (requiring medical evidence of chronicity and 
continuity of symptomatology); see also Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there is 
no clinical documentation of his low back condition).   The Board 
acknowledges the Veteran's statements alleging in-service noise 
exposure; however, the Board also notes that the objective 
medical evidence of record indicates that the Veteran did not 
have any complaints of decreased hearing until 2003.  See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has 
greater probative value than history as reported by the veteran).  

It is most significant to note that the objective medical 
evidence of record indicates that, according to the Veteran's 
July 2010 VA examination report, the Veteran does not have 
sufficient right ear hearing loss to meet the threshold minimum 
requirements of 38 C.F.R. § 3.385 to be considered an actual 
hearing disability by VA.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1998) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C. § 1110 (formerly 
§ 310)).  Puretone thresholds in the right ear, in decibels at 
500, 1000, 2000, 3000, and 4000 Hertz were 15, 10, 10, 25 and 25, 
respectively.  Speech recognition score in the right ear was 96 
percent.  Moreover, the VA examiner did not relate his complaints 
of decreased hearing to his military service.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order for 
service connection for a particular disability to be granted, a 
claimant must establish he or she has that disability and that 
there is 'a relationship between the disability and an injury or 
disease incurred in service or some other manifestation of the 
disability during service.'" Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).  

The Board has considered that the Veteran testified at the 
hearing on appeal in January 2008 that he served in an artillery 
unit and did not wear any hearing protection and that his private 
physician had diagnosed hearing loss.  He further noted that he 
had gone to the physician because he had had ringing in his ear 
and that it was found that there was a discrepancy between his 
left and right ear hearing acuity.  However, the record does not 
reflect that any current hearing loss meets the thresholds 
required for a grant of service connection.  

As there is a preponderance of evidence against his claim of 
entitlement to service connection for right ear hearing loss, the 
benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Tinnitus

The Board finds that the medical evidence of record supports the 
Veteran's contention that his tinnitus is related causally to in-
service noise exposure.  His service records show that his 
military occupational specialty (MOS) was a construction 
equipment repairman.  As such, the Board finds that exposure to 
acoustic trauma in service is consistent with the circumstances 
of his service.  See 38 U.S.C. § 1154(a) and (b) (West 2002).  
Moreover, while tinnitus was not shown to have been diagnosed 
during service or within several years thereafter, bilateral 
tinnitus was diagnosed at the July 2010 VA audiology evaluation.  
The Veteran's DD214 and additional service personnel records show 
weapons training and military occupational specialties (MOS) 
wherein the Veteran's activities would be consistent with noise 
exposure.  The Veteran also reported that he had no post-service 
noise exposure.  Given that the Veteran likely had noise exposure 
while during his service, the Board finds that such acoustic 
trauma has not been excluded by competent evidence as the 
etiology of his tinnitus.  Indeed, the opinion rendered in the 
July 2010 VA examination report was far from being clear or 
definitive.  The examiner gave a rather ambiguous and cryptic 
opinion that the Veteran's tinnitus is not likely related to 
military acoustic trauma but that the etiology of the Veteran's 
tinnitus is unknown.  Therefore, the Board finds that the 
evidence of record is in equipoise, and with resolution of doubt 
in the Veteran's favor, finds that service connection for 
tinnitus is warranted.




ORDER

Entitlement to service connection for right ear hearing loss 
disability is denied.

Entitlement to service connection for tinnitus is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


